DETAILED ACTION
Election/Restrictions
1.	Applicant's election, with traverse, of claims 1-10 in the “Response to Restriction Requirement” filed on 11/16/2020 is acknowledged and entered by the Examiner. Applicant's addition of claims 21-23 and cancellation of claims 18-20 in “Claims” filed on 11/16/2020 with the same reply, have been entered by Examiner.
Applicant’s traversal arguments, in “Applicant Arguments/Remarks Made” with the reply “Response to Election / Restriction Filed” filed on 11/16/2020, see “Applicants traverse on the grounds that there is no serious burden on the Examiner if the Restriction Requirement is not maintained. The Office asserted that the groups of claims are distinct. However, the Office failed to provide any evidence, or even assert, that there would be a serious burden on the Examiner, as required by MPEP 803. While the Examiner identified specific claim language that is present in claim 11 that is not present in claim 1, the Office failed to identify how a complete search of the subject matter recited in claim 1 would not overlap with a search of the subject matter recited in claim 11”, have been fully considered. The examiner respectfully disagrees with the Applicant’s arguments for the following reasons:
Firstly, Group I (claims 1-10) and II (claims 11-17), as claimed, are distinct as they were shown in the Office Action filed on 09/24/2020 in that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other 
The requirement is still deemed proper and is therefore made FINAL.
This office action considers claims 1-17 and 21-23 pending for prosecution, wherein claims 11-17 are withdrawn from further consideration, and claims 1-10 and 21-23 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1, 3-7, 9, 21-22 are rejected under 35 U.S.C.103 as being unpatentable over Wang et al. (US 20190288112 A1; hereinafter Wang), in view of Tien et al. (US 20090273029 A1; hereinafter Tien). 
Regarding claim 1, Wang teaches a semiconductor device (see the entire document, specifically Fig. 1+; [0052+], and as cited below), comprising:
a substrate (102; Fig. 1; [0056]);
105, 107}; [0057-0058]) in the substrate, wherein each of the plurality of S/D regions includes a first dopant having a first dopant type (n+ type; Fig. 1; [0057-0058]), and the each of the plurality of S/D regions ({105, 107}; [0057-0058]) are electrically coupled together (see [0061], where it states that in some implementations, a number of metal contacts are formed in the ILD layer 150 and configured to provide for a vertical connection between the source region 105, the drain region 107, and/or the gate electrode 132 and a metal interconnect line layer overlying the ILD layer 150; therefore, it is construed that the source and drain regions are connected); 
a gate stack (130; [0060]) over the substrate; and 
a channel region (Fig. 1; see [0054-0055], where it states the channel of the LDMOS transistor can be located in a p-type semiconductor substrate) in the substrate, wherein the channel region (Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate) is below the gate stack (130) and (see below for “between”) adjacent S/D regions of the plurality of S/D regions ({105, 107}), 
the channel region (Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate) includes a second dopant (n type) having the first dopant type (n type), and a concentration of the second dopant (n type) in the channel region (Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate) is less than a concentration of the first dopant (n+ type) in each of the plurality of S/D regions ({105, 107}; [0057-0058]).  
Wang does not expressly disclose “(wherein the channel region is below the gate stack and) between (adjacent S/D regions of the plurality of S/D regions)”.
However, in the analogous art, Tien teaches an LDMOS transistor structure ([Abstract]), wherein (Fig. 2A+; [0020+]) An N-channel enhanced mode, high voltage LDMOS transistor 100 is formed on a bulk substrate 40 of P-type monocrystalline silicon having a low dopant concentration from approximately 10.sup.11 cm.sup.-3 to approximately 10.sup.12 cm.sup.-3 ([0020]), where channel region (L; Fig. 2a; [0026]) extends along the substrate surface, between the facing edges of N+ source region 41 and N+ drain region 42, where the N+ source region 41 and N+ drain region 42 have concentration of N+ diffused regions 41 and 42 is selected to have high conductivity for good ohmic contact with the substrate 40 and may be doped with an appropriate material, such as phosphorous or arsenic to a doping concentration from about 10.sup.14 cm.sup.-3 to about 10.sup.16 cm.sup.-3 ([0042])
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang’s channel structure with  Tien’s channel structure, and thereby, modified Wang’s (by Tien) device will have a channel region (Wang Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate in view of Tien L; Fig. 2a; [0020, 0026]) in the substrate (Wang 102; Fig. 1; [0056]), wherein the channel region (Wang Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate in view of Tien L; Fig. 2a; [0020, 0026]) is Wang 130) and between adjacent S/D regions of the plurality of S/D regions (Wang {105, 107})		
The ordinary artisan would have been motivated to modify Wang in the manner set forth above, at least, because this inclusion provides a channel structure that helps the LDMOS transistor reduce the possibility of hot carriers reaching the gate dielectric layer (Tien [0027-0029]).
Regarding claim 3, modified Wang (by Tien) teaches all of the features of claim 1.
Modified Wang (by Tien) further teaches wherein the first dopant type is n-type (see [0055, 0057-0058]; n-type).  
Regarding claim 4, modified Wang (by Tien) teaches all of the features of claim 1.
Modified Wang (by Tien) further teaches wherein the first dopant is a same material as the second dopant (see [0055, 0057-0058]; n-type).  
Regarding claim 5, modified Wang (by Tien) teaches all of the features of claim 1.
Modified Wang (by Tien) further teaches wherein the first dopant (see [0057-0058]; n-type)is a different material from the second dopant (see [0054]; where the channel can be a p-type channel).  
Regarding claim 6, modified Wang (by Tien) teaches all of the features of claim 1.
Modified Wang (by Tien) further comprising (see below for “an n-well in”) the substrate (102; Fig. 1; [0056]), wherein (see below for “the n-well extends under”) the Wang Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate in view of Tien L; Fig. 2a; [0020, 0026]) and the adjacent S/D regions of the plurality of S/D regions ({105, 107}; [0057-0058]).  
As noted above, Wang does not expressly disclose “(further comprising) an n-well in (the substrate), wherein the n-well extends under (the channel region and the adjacent S/D regions of the plurality of S/D regions)”.
However, in another embodiment, Wang teaches an LDMOS transistor structure ([Abstract]), wherein (Fig. 2A+; [0020+]) transistor device 240 includes a deep n-type well (DNW) 242 to prevent the source voltage from being raised over the substrate voltage by preventing charge carriers from traveling from the source region 105 to the substrate 102 ([0084])
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Wang’s n-type well (DNW), and thereby, modified Wang’s (by Tien) device will have an n-well (Wang 242; Fig. 2; [0084]) in the substrate (Wang 102; Fig. 1; [0056]), wherein the n-well (Wang 242; Fig. 2; [0084]) extends under the channel region (Wang Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate in view of Tien L; Fig. 2a; [0020, 0026]) and the adjacent S/D regions of the plurality of S/D regions (Wang {105, 107}; [0057-0058])
The ordinary artisan would have been motivated to modify Wang in the manner set forth above, at least, because this inclusion a deep n-type well (DNW) to prevent the Wang [0084]).
Regarding claim 7, modified Wang (by Tien) teaches all of the features of claim 6.
Modified Wang (by Tien) further teaches wherein the n-well (Wang 242; Fig. 2; [0084]) is electrically coupled to each of the plurality of S/D regions (Wang {105, 107}; [0057-0058, 0061]).  
Regarding claim 9, modified Wang (by Tien) teaches all of the features of claim 1.
Modified Wang (by Tien) further teaches wherein the substrate (Wang 102; Fig. 1; [0056]) is p-doped and an entirety of the substrate (Wang 102; Fig. 1; [0056]) below the channel region is free of n-type dopants (Wang see [0056]).   
3.	Claims 2, 8 are rejected under 35 U.S.C.103 as being unpatentable over Wang et al. (US 20190288112 A1; hereinafter Wang), in view of Tien et al. (US 20090273029 A1; hereinafter Tien), in further view of Toh et al. (US 20170084736 A1; hereinafter Toh). 
Regarding claim 2, modified Wang (by Tien) teaches all of the features of claim 1.
But, Modified Wang (by Tien) does not expressly teach “wherein the first dopant type is p-type”.  
.  However, in the analogous art, Toh teaches a transistor ([Title]), wherein (Fig. 1a+; [0020+]) S/D regions may be heavily doped with transistor type dopants. For example, the S/D regions are heavily doped with first polarity dopants for a first polarity 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute modified Wang’s n-type dopant with Toh’s p-type dopant ([0032]), as recognized by Toh’s the S/D regions are heavily doped with first polarity dopants for a first polarity type transistor. The first polarity type may be n-type for a n-type transistor or p-type for a p-type transistor ([0032]), whereas modified Wang either n-channel MOS (NMOS) transistors, p-channel MOS (PMOS) transistor in ([0054]) and n-type doping concentration ([0054, 0057-0058]). It has been held that the substitution of one prior teaching by another art supports an obviousness rejection, as in the instant case, the equivalency is being recognized in the prior art, and the substitution is then within the level of ordinary skill in the art. [MPEP 2144.06.II], 
and thereby, modified Wang’s (by Tien and Toh) device will have wherein the first dopant type is p-type (Wang ([0054, 0057-0058] in view of Toh [0032]).
Regarding claim 8, modified Wang (by Tien) teaches all of the features of claim 6.
Modified Wang (by Tien) further comprising (see below for “a lightly doped drain (LDD) region between”) the channel region (Wang Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate in view of Tien L; Fig. 2a; [0020, 0026]) and the n-well (Wang 242; Fig. 2; [0084]), (see below for “wherein the LDD region comprises an n-type dopant”).  
Wang (by Tien) does not expressly disclose “further comprising a lightly doped drain (LDD) region between the channel region and the n-well, wherein the LDD region comprises an n-type dopant”.
However, in the analogous art, Toh teaches a transistor ([Title]), wherein (Fig. 1a++; [0020+]) A channel of the transistor is located in the substrate under the primary gate and between the S/D regions ([0021]), where LDD regions 120 and 122 are disposed in the substrate and extend beyond the S/D regions 125 and 127 to underlap a portion of the side gate. For example, the LDD regions and the side gates overlap, forming an overlap region. The overlap region should be sufficient so that the S/D regions are in communication with the channel of the transistor. For example, the length of the overlap region may be about 5-30% of gate length (Lgate). Other length for the overlap regions may also be useful ([0035]), where the LDD regions 120 and 122 are over the device well 108, and the LDD is n-type ([0017]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Toh’s LDD regions into modified Wang’s (by Tien) device, and thereby, modified Wang’s (by Tien and Toh) device will have a lightly doped drain (LDD) region (in view of Toh 120 and 122; Fig. 1a; [0035])
 between the channel region (Wang Fig. 1; see [0055], where it states that n-channel LDMOS transistor can be located in a p-type semiconductor substrate in view of Tien L; Fig. 2a; [0020, 0026]) and the n-well (Wang 242; Fig. 2; [0084]), wherein the LDD region comprises an n-type dopant (in view of Toh [0017])	
Wang in the manner set forth above, at least, because this inclusion provides a LDD regions and the side gates overlap, forming an overlap region. The overlap region should be sufficient so that the S/D regions are in communication with the channel of the transistor (Toh [0035]).
4.	Claims 10 and 23 are rejected under 35 U.S.C.103 as being unpatentable over Wang et al. (US 20190288112 A1; hereinafter Wang), in view of Tien et al. (US 20090273029 A1; hereinafter Tien), in further view of Negoro et al. (US 20030001206 A1; hereinafter Negoro). 
Regarding claim 10, modified Wang (by Tien) teaches all of the features of claim 1.
Modified Wang (by Tien) further teaches wherein the concentration of the second dopant in the channel region (Wang Fig. 1; see [0054-0055]) (see below for “is less than half of the concentration of”) the first dopant in each of the plurality of S/D regions (Wang {105, 107}; [0057-0058, 0061]).  
As noted above, modified Wang (by Tien) does not expressly disclose “wherein the concentration of the second dopant in the channel region is less than half of the concentration of the first dopant in each of the plurality of S/D regions”.
However, in the analogous art, Negoro teaches a transistor ([Abstract]), wherein (Fig. 1+; [0020+]) P-type impurities such as, for example, boron ions are implanted to a concentration in the channel region of 1.0.times.10.sup.16 cm.sup.-3. Also, phosphorus ions are implanted as N-type impurities into the N-type source 9a and drain 9d to a concentration of 1.0.times.10.sup.20 cm.sup.-3. In the NchMOS 9, therefore, the N-type source and drain regions, 9a and 9d, have an impurity concentration higher than that of 
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Negoro’s concentration comparison into modified Wang’s (by Tien) device, and thereby, modified Wang’s (by Tien and Negoro) device will have wherein the concentration of the second dopant in the channel region (Wang Fig. 1; see [0054-0055] in view of Negoro [0164, 0168]; concentration of 1.0.times.10.sup.16 cm.sup.-3) is less than half of the concentration of the first dopant in each of the plurality of S/D regions (Wang {105, 107}; [0057-0058, 0061] view of Negoro [0164, 0168]; 5.0.times.10.sup.19 cm.sup.-3)
The ordinary artisan would have been motivated to modify Wang in the manner set forth above, at least, because this inclusion provides a source and drain regions have an impurity concentration higher than that of the channel region (Negoro [0168, 0164]), which helps provide for a more stable product.
Regarding claim 23, modified Wang (by Tien) teaches all of the features of claim 21.
Modified Wang (by Tien) further teaches wherein the concentration of the first dopant (Wang [0057-0058, 0061]) (see below for “is at least twice”) the concentration of the second dopant (Wang Fig. 1; see [0055]).  
Wang (by Tien) does not expressly disclose “wherein the concentration of the first dopant is at least twice”) the concentration of the second dopant”.
However, in the analogous art, Negoro teaches a transistor ([Abstract]), wherein (Fig. 1+; [0020+]) P-type impurities such as, for example, boron ions are implanted to a concentration in the channel region of 1.0.times.10.sup.16 cm.sup.-3. Also, phosphorus ions are implanted as N-type impurities into the N-type source 9a and drain 9d to a concentration of 1.0.times.10.sup.20 cm.sup.-3. In the NchMOS 9, therefore, the N-type source and drain regions, 9a and 9d, have an impurity concentration higher than that of the channel region ([0168]), and N-type impurities such as, for example, phosphorus ions are implanted to a concentration of 1.0.times.10.sup.16 cm.sup.-3. Also, boron ions are implanted as P-type impurities into the P-type source 7a and drain 7d to a concentration of 5.0.times.10.sup.19 cm.sup.-3. In the PchMOS 7, therefore, the source and drain regions, 7a and 7d, have an impurity concentration higher than that of the channel region ([0164]).
It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Negoro’s concentration comparison into modified Wang’s (by Tien) device, and thereby, modified Wang’s (by Tien and Negoro) device will have wherein the concentration of the first dopant (Wang [0057-0058, 0061] view of Negoro [0164, 0168]; 5.0.times.10.sup.19 cm.sup.-3) is at least twice the concentration of the second dopant (Wang Fig. 1; see [0055] view of Negoro [0164, 0168]; concentration of 1.0.times.10.sup.16 cm.sup.-3)
Wang in the manner set forth above, at least, because this inclusion provides a source and drain regions have an impurity concentration higher than that of the channel region (Negoro [0168, 0164]), which helps provide for a more stable product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/OMAR F MOJADDEDI/           Examiner, Art Unit 2898